DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 3/16/2021 have been fully considered but they are not persuasive.
II.B.1:  Applicant argues “comprising” therefore means “applicant has not claimed only one friction element”.  Examiner notes that the claim language requires only one friction element.  Examiner agrees that two friction elements are not precluded, however only one friction element is claimed.  Should applicant intend to claim two friction elements, applicant must claim two friction elements.  Examiner notes that applicant’s claimed invention includes one shell that is hemispherical, and one friction element.  A hemisphere with a friction ornament is not disclosed by applicant to be a “jewelry ornament”.  Does applicant intend that “shell” has two halves?  Examiner notes that the specification is unclear if “shell” is both parts 401 and 501, or only one of 401 or 501.  Further, applicant claims a “through hole”, which is only created with the use of two shells, or two friction elements.  Therefore, examiner is unsure of the scope of the independent claims.  Applicant’s arguments are not persuasive, 112b rejections stands.
II.B.2: Applicant asserts the claimed “gripping surface” is surfaces 121, 141, and 151.  Examiner notes that “first gripping surface” is designated as part 121.  Part 141 is “first protrusion gripping surface”, and part 151 is “second protrusion gripping surface”.  Therefore, applicant’s recitation of “a first gripping surface” refers ONLY to surface 121.  Further, applicant’s disclosure only refers to “first gripping surface 121” as only possible to “abut the band” [0142], “grip the surface 321” [0120], or “for frictionally gripping a surface 321” [0108].  At no point does applicant’s disclosure show or state that the surface 121 DOES touch any surface.  Therefore, neither the drawings, nor the specification, disclose 
II.B.3: Applicant merely asserts the phrase is definite, and provides no further instruction or assistance.  Applicant’s arguments are not persuasive, 112b rejections stands.
II.B.4: Applicant asserts the amendments to lines 21-26 of claim 1, and similar amendments in claim 12, are now “definite”.  Examiner assumes applicant means the “first friction part has at least one property different from the first retaining part”, examiner notes that this difference in property has no relation to the state of assembly.  Examiner is unsure how the recitation of “unassembled state” of this paragraph further limits the friction element.  Therefore, examiner is unsure why the state of assembly (un-assembled or assembled) is even mentioned in this paragraph.  Applicant’s arguments are not persuasive, and 112b rejection stands.
II.B.5: Examiner thanks applicant for utilization of “shore A hardness”.  Applicant’s amendments are persuasive, 112b rejection is moot.    
II.B.6: Examiner thanks applicant for utilization of “diameter”.  Applicant’s amendments are persuasive, 112b rejection is moot.    
II.B.7: Applicant argues that the device of claims 10, 19, and 20, one half shell and two friction elements, is capable of existing without the second half shell.  Applicant’s arguments are not persuasive, and 112b rejection stands.
II.B.8:  Examiner thanks clarification of the preamble of claim 12.  Applicant’s amendments are persuasive, 112b rejection is moot.    
II.B.9: Applicant merely asserts the phrase is definite, and provides no further instruction or assistance.  Applicant’s arguments are not persuasive, 112b rejections stands.

II.B.11: Applicant asserts the claim is definite without any further explanation.  Applicant’s arguments are not persuasive, 112b rejections stands.
II.C.1: 
Applicant notes the “retaining part” of Heiden is considered by examiner to be a hole 50, and a hole cannot be “attached to” the first retaining part.  Examiner notes that the hole 50 is integral with the first friction part, and therefore is “attached to” the first friction part.  Applicant argues a hole is the absence of material and therefore is not a “part”; examiner notes that the hole 50 is a feature that adjusts the “compressibility of the insert 40 by providing space into which the compressed insert can move” [0075], and therefore is a “part”.  
Regarding claim 2, applicant contends that “different” material must be “two different materials”.  Examiner notes that this is not required in claim 2, two different materials is claimed in claim 3.  Examiner notes that material, and the absence of material, have two different shore A hardnesses.
Applicant asserts Heiden is not “capable of performing” the function of “releasably secured”.  Examiner notes that Heiden comprises two pivoted parts which are clasped in a closed position, or opened.  Therefore, Heiden is “releasably secured” to the strand.
Applicant asserts the two different properties of lines 21-25 are not shown; examiner notes that applicant claims the friction part and retaining part must have “at least one property different”.  Examiner notes that friction part has the property of material and a cup shape, the retaining part has a null material property (different) and the shape of a hole (mechanical property).  Therefore, these are met.

II.C.2 
Applicant asserts “significant test data” was required to come to the claimed limitation of lines 21-25.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant seems to agree with examiner’s assertion that “only the area at hole 22 compresses” regarding Cipolla.  Applicant then argues that the agreement that “only the area at hole 22 compresses” means the claims are allowable.  Applicant’s arguments are not persuasive.
Applicant believes applicant discloses a difference between the shell and the insert.  Examiner notes that the claim language allows the first friction part to be made of the same material, as having a mechanical property difference also meets the claim language.  Examiner notes that the mechanical property, such as a different shape, is met in Cipolla.  Applicant’s arguments are not persuasive.
II.D
Applicant states the 103 rejection is “not clear as to what elements of claims 1 and 12 the examiner concedes are not met by Heiden”.  Examiner notes that the modification regards the retaining part.  
Applicant contends there is no reason to apply a metal surface to surface 70 of friction element 40 of Heiden.  Examiner notes that this surface is taught by Norman as an attachment device; therefore examiner is modifying Heiden by using the Norman attachment device to the removable friction element 40 of Heiden.  This is done so to ensure friction element 40 of Heiden stays in place when the .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10-14, 18-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 12, examiner notes that claim 1 is the subcombination of the shell, and claim 12 is the combination of the shell with a strand.  Examiner notes many of the 112b rejections are present in both claims, and are treated together.
-Applicant claims only one friction element in the shell, which applicant has not disclosed a working embodiment without two friction elements.  Applicant has not claimed that the shell has two halves; the shell cannot close with only one of the disclosed halves.  Applicant claims a “through hole”, but does not disclose both parts through which the hole is formed; the through hole requires BOTH friction elements to be claimed, as applicant does not disclose a through hole through only ONE friction element.  Further, applicant claims assembled and unassembled configurations, which is defined by 
-Applicant claims the gripping surface 121 is “for frictionally gripping a surface of an elongated member”.  Examiner notes that according to figure 2b, the gripping surface 121 does not engage the elongated member 300, and does not engage attachment 321 in figure 3a either.  Examiner is unsure what “gripping surface” 121 covers.  Applicant’s disclosure only refers to “first gripping surface 121” as only possible to “abut the band” [0142], “grip the surface 321” [0120], or “for frictionally gripping a surface 321” [0108].  At no point does applicant’s disclosure show or state that the surface 121 does touch any surface.  
-Applicant claims the intended use “can be releasably secured in a first location on the elongated member and be relocated by a sliding movement”.    Examiner is unsure how this structurally limits the ornament.  Examiner is unsure if this is positively claiming two halves of the shell that are pivotably attached, or if applicant is positively claiming the absence of attachment 321 of figure 3a.  
-Applicant claims the friction part and the retaining part of the first friction element have undeformed states, which examiner notes is proper since the first friction element is made of a unitary piece of compressible material.  However, applicant continues to claim these states “have different material or mechanical properties in the unassembled configuration of the ornament”.  Examiner believes this whole paragraph is intended to state that the first friction element is compressed in the assembled configuration WITH THE STRAND and not compressed when unassembled.  If this is not the case, examiner suggests applicant restate applicant’s intent, as it is currently unknown.  Examiner is also unsure if this paragraph of claim 1 requires the inclusion of the strand or not, since the friction element is only compressed when the strand is present.  The shell can be closed without the strand being within the two halves of the shell.



Regarding claim 14, applicant claims “in contact with the elongated member before, during, and after, the sliding movement”.  Examiner is unsure how this further limits the structure of either the strand or the ornament.  Examiner notes that this seems to be a method step for the use of the ornament, which is not claimed by applicant.  

Regarding claim 21, examiner notes that claim 1 recites “a through hole, the through hole defining, in the assembled configuration, an open passageway extending from one opening of the shell, through the shell and to another, opposite opening of the shell”.  Claim 21 recites “the through hole allows the ornament to wreathe the elongated member of a bracelet or necklace when the ornament is strung on the bracelet or necklace.”  Further, examiner is unsure how claim 21 further limits the through hole.  Claim 21 does not alter this structure.  

Regarding claim 22, applicant claims the material/mechanical property of the hardness of the friction members “prevent the first friction element from being detached from the shell”.  Examiner notes that the shell has a cup in which the friction element is inserted, including sidewalls on either end of the through hole.  Therefore, examiner is unsure how the material of the friction members “prevent” detachment.  If applicant is referring to the inclusion of locking elements 560 on the inside surface of a shell half, applicant is not claiming this feature.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10-14, 18-23 are rejected under 35 U.S.C. 102a1 as being anticipated by WO2017/013067 Gray.
Claim(s) 1-8, 10-14, 18-23 is/are rejected under 35 U.S.C. 102a1 as being anticipated by WO2017/013066 Gray.  

    PNG
    media_image1.png
    304
    587
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    720
    635
    media_image2.png
    Greyscale
Examiner notes that the Gray WIPO publications disclose the claimed device, both published in January 2017, which is before applicant’s filing date of April 2017.  Examiner notes that 102b1 exceptions do not include “common ownership”.  Examiner notes that inventors for Gray are in Europe, while the instant inventors are in Thailand.  



    PNG
    media_image3.png
    277
    436
    media_image3.png
    Greyscale




(s) 1-2, 10-12, 19-20 are rejected under 35 U.S.C. 102a1 as being anticipated by 2012/0234045 Heiden.

    PNG
    media_image4.png
    806
    655
    media_image4.png
    Greyscale
Examiner notes that claim 1 claims only the shell, and claim 12 requires the shell and strand.  Examiner notes that by rejecting claim 12, claim 1 is also properly rejected.  Examiner notes similar claims will be treated together.
Regarding claims 1 and 12, Heiden discloses a jewelry system comprising: 
an elongated member 3 and a jewelry ornament 100, wherein the jewelry ornament comprises: 
a shell (15 and 23) having a cavity (holding friction parts); 
a first friction element 40, wherein the ornament 100 is able to be arranged in an un-assembled configuration, in which the first friction element is un- attached to the shell, and an assembled configuration, in which the first friction element is at least partly located in the cavity so as to be attached to the shell (examiner notes that the current claim language make all of this an intended use, however examiner has considered an open and closed configuration as positively claimed, and this is shown in Heiden, closed figure 10a, and open in figure 10c); and 

wherein the first friction element 40 comprises: 
a first retaining part (hole 50), which is arranged in the cavity when the ornament is in the assembled configuration (figure 10a); and 
a first friction part 74 attached to the first retaining part 50 (unitary piece 40) and comprising a first gripping surface 74 for frictionally gripping a surface of the elongated member when the ornament in the assembled configuration is strung on the elongated member (figure 10a), whereby the ornament, when the ornament in the assembled configuration is strung on the elongated member, can be releasably secured in a first location on the elongated member and be relocated by a sliding movement along the elongated member to be releasably secured at a second location (ornament 100 can slide when the friction element 40 is mounted directly to strand 3, not to retainer 11); 
wherein the first friction part 74 in an un-deformed state and the first retaining part 50 in an un- deformed state have different material or mechanical properties in the unassembled configuration of the ornament (friction element 40 is compressible, examiner notes that the “configuration of the ornament” has nothing to do with the material that the friction element 40 is made of, or its material properties); and 
wherein the shell (15 and 23) has an outer surface and an inner surface (holding friction elements 40 and 41) and further comprises two side walls extending from the inner surface of the shell, the two side walls being configured to grip the first friction element and assist in securing the first friction element in the cavity (side walls create the cavity in each side 23 and 15 that hold the friction elements 40 and 41), so that the first friction element is prevented from being detached from the shell during the sliding movement (figures 7 and 8).


Regarding claim 2, Heiden discloses the ornament of claim 1, wherein the first friction part (hole 50) is made of a different material the that first retaining part (74).  Examiner notes that the first friction part is not made of any material, and as such, is made of a different material from the surface 74.  

Regarding claim 10, Heiden discloses the ornament of claim 1, wherein the ornament further comprises a second friction element 41, the ornament 100 being able to be arranged in another un- assembled configuration (in a hinged arm), in which the second friction element 41 is un-attached to the shell 15, and another, assembled configuration, in which the second friction element is attached to the shell (not inserted, figure 9, inserted, figure 15).

Regarding claim 11, Heiden discloses the ornament of claim 1, wherein the first friction element is a material of a material of “rubber or silicone” [0067].  

Regarding claim 19, Heiden discloses the ornament of claim 10, wherein the second friction element comprises a second retaining part, which is arranged to be gripped by a locking element when the ornament is in the assembled configuration (identical structure of the first friction element 40).

.  

Claims 1, 6-8, 10-14, 21-23 are rejected under 35 U.S.C. 102a as being anticipated by 9451813 Cipolla.

    PNG
    media_image5.png
    441
    602
    media_image5.png
    Greyscale
Regarding claims 1 and 12, Cipolla discloses a jewelry system comprising: 
an elongated member 12 and a jewelry ornament 16, wherein the jewelry ornament comprises: 
a shell 18 having a cavity (hollow, figure 5); 
a first friction element 24, wherein the ornament 16 is able to be arranged in an un-assembled configuration, in which the first friction element is un- attached to the shell, and an assembled configuration, in which the first friction element is at least partly located in the cavity so as to be attached to the shell (examiner notes that friction element 24 is removable from shell 18); and 

wherein the first friction element 24 comprises: 
a first retaining part (with inner diameter G), which is arranged in the cavity when the ornament is in the assembled configuration (figure 5); and 
a first friction part (within holes 22 with diameter F) attached to the first retaining part (inner diameter G) and comprising a first gripping surface (inner surface of 24) for frictionally gripping a surface of the elongated member when the ornament in the assembled configuration is strung on the elongated member (figure 5a), whereby the ornament, when the ornament in the assembled configuration is strung on the elongated member, can be releasably secured in a first location on the elongated member and be relocated by a sliding movement along the elongated member to be releasably secured at a second location (ornament 16 can slide when the friction element 24 is mounted to strand 12); 
wherein the first friction part (inner surface of 24 at hole 22) in an un-deformed state and the first retaining part (24 with inner diameter G) in an un- deformed state have different material or mechanical properties in the unassembled configuration of the ornament (only the area at hole 22 compresses, and therefore have different mechanical properties); and 
wherein the shell 18 has an outer surface and an inner surface (figure 5) and further comprises two side walls (narrowed diameter at hole 22) extending from the inner surface of the shell, the two side walls being configured to grip the first friction element and assist in securing the first friction element in the cavity (“interlock at hole 22” column 5, line 33), so that the first friction element is prevented from being detached from the shell during the sliding movement (“fixed positioning of the end of the tube 24” column 5, line 34).

for frictionally gripping a first surface area of the elongated member when the ornament in the assembled configuration is strung on the elongated member.

Regarding claim 7, Cipolla discloses the ornament of claim 6, wherein the first protrusion (24 with diameter F) and the first friction part (24 with diameter G) are formed as one-piece (as shown in figure 5).

Regarding claim 8, Cipolla discloses the ornament of claim 6, wherein the first friction part (surface abutting strand 12) of the first friction element further comprises a second protrusion arranged at a distance from the first protrusion (at opposite hole 22 of the ornament 18), the second protrusion extending from the first friction part and having a second protrusion gripping surface for frictionally gripping a second surface area of the elongated member when the ornament in the assembled configuration is strung on the elongated member, the second surface area being different from, and arranged at a distance to, the first surface area, so that the ornament may be releasably secured to parts of the elongated member having different widths (as shown in figure 5).

Regarding claim 11, Cipolla discloses the ornament of claim 1, wherein the first friction element is known to be silicone (column 5, line 57), even if it is not desired.

being configured to connect the ends of the elongated member, so that the elongated member and the closing mechanism form a closed loop (necklace or bracelet figure 7).

Regarding claim 14, Cipolla discloses the jewelry system of claim 12, wherein the first friction part (at hole 22), when the ornament in the assembled configuration is strung on the elongated member, is continuously in contact with the elongated member before, during and after the sliding movement (inner surface of 24 at hole 22 is in contact with the strand 12 until the ornament 16 is removed, based on the size relationship between strand 12 and hole 22, column 4, lines 25-34).

Regarding claim 21, Cipolla discloses the ornament of claim 1, wherein the through hole allows the ornament to wreathe the elongated member of a bracelet or necklace when the ornament is strung on the bracelet or necklace (the strand 12 becomes necklace/bracelet in figure 7).

Regarding claim 22, Cipolla discloses the ornament of claim 1, wherein the different mechanical properties is a difference in hardnesses (between shell and insert 24) acting to prevent the first friction element from being detached from the shell during the sliding movement.

Regarding claim 23, Cipolla discloses the jewelry system of claim 12, wherein the piece of jewelry is a bracelet or a necklace (figure 7).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-5, 10-14, 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Heiden in view of 2763999 Norman.
Regarding claims 1 and 12, Heiden discloses the ornament of claims 1 and 12, wherein the first retaining part of the first friction element 40 is considered surface 70, the friction part 74 and surface 70 are made of the same material.  Surface 70 is the surface between the shell and the friction part 74, and its material does not alter the form, function, or design of the Heiden device.  

    PNG
    media_image6.png
    233
    309
    media_image6.png
    Greyscale
Norman discloses a clamping jewelry device having two friction elements (figures 3, 4, 6) on opposite sides of an ear, the friction elements have a hard retaining part (washer 29, 21, 32) made of metal (column 3, line 65) and opposite a soft portion (friction part) made of sponge rubber (column 2 line 72).  These materials have two different material properties, and friction elements are inserted into the shell of the earring.    
It would have been obvious to one of ordinary skill in the art at the time of the invention to include a metal substrate to surface 70 of the soft portion of friction element 40 of Heiden, as taught by Norman, as this would secure the attachment of the friction element inserted into the shell of Heiden.  Examiner contends that this is known in the art and taught in Norman.  Examiner notes that a layer of material on surface 70 of the friction element 40 of Heiden will not affect, form, function, or use, of the Heiden device.  Note that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering  MPEP 2144.07.  Examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144.06(I).   

Regarding claim 2, Heiden as modified discloses the ornament of claim 1, wherein the friction part (sponge rubber) and first retaining part (metal) have different indentation hardness.  

Regarding claim 3, Heiden as modified discloses the ornament of claim 1,w herein the first friction part (74 of Heiden) comprises a material (silicone disclosed by Heiden, sponge rubber in Norman), the first retaining part (surface 70) comprises a material of a second higher hardness (metal, as taught in Norman).  

Regarding claim 4, Heiden as modified discloses the ornament of claim 3, wherein the shore A hardness of the metal is at least 200.

Regarding claim 5, Heiden as modified discloses the ornament of claim 3, wherein the shore A hardness of the silicone is in a range of 20-40.  

Regarding claim 10, Heiden as modified discloses the ornament of claim 1, wherein the ornament further comprises a second friction element 41, the ornament being able to be arranged in another un- assembled configuration, in which the second friction element is un-attached to the shell (as shown in figure 9), and another, assembled configuration, in which the second friction element 41 is attached to the shell (figure 10a).



Regarding claim 13, Heiden as modified discloses the system of claim 12, wherein the elongated member further comprises two ends and a lock configured to connect the ends to form a loop (watch figure 5).

Regarding claim 14, Heiden as modified discloses the system of claim 12, the first friction part 40 of Heiden is continuously in contact with the elongated member, due to the size difference of the through hole and the diameter of the strand.  

Regarding claim 18, Heiden as modified discloses the ornament of claim 3, wherein the second hardness (of the metal backing as taught by Norman) is in a range of 70-90 shore A.

Regarding claim 19, Heiden as modified discloses the ornament of claim 10, wherein the second friction element 41 comprises a second retaining part (identical to the first friction element 40), which is arranged to be gripped by a locking element when the ornament is in the assembled configuration.

Regarding claim 20, Heiden as modified discloses the ornament of claim 10, wherein the second friction element 41 comprises a second friction part (surface 70 with the hard material as taught by Norman) attached to the second retaining part 72 and comprising a second gripping surface for frictionally gripping a surface of the elongated member when the ornament in the assembled configuration is strung on the elongated member.

allows the ornament to wreathe the elongated member of a bracelet or necklace when the ornament is strung on the bracelet or necklace, as shown in Heiden.

Regarding claim 22, Heiden as modified discloses the ornament of claim 1, wherein the different material or mechanical properties is a difference in hardnesses (as taught in Norman by having two materials) acting to prevent the first friction element from being detached from the shell during the sliding movement.

Regarding claim 23, Heiden as modified discloses the jewelry system of claim 12, wherein the piece of jewelry is a bracelet.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see assignee’s other related patents, US10681964 and US10702026, both to inventor Gray.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY M MORGAN whose telephone number is (303)297-4387.  The examiner can normally be reached on Mon-Thurs 7-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY M MORGAN/Primary Examiner, Art Unit 3677